Citation Nr: 0902574	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1976 to May 1979 
and from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of frostbite of the feet.

In the veteran's December 2005 substantive appeal, he 
requested a hearing before the Board to be held at his local 
RO.  A videoconference hearing was scheduled for May 2006, 
but was cancelled by the veteran.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Service treatment records are unavailable.

2.  Current residuals of in-service frostbite of the feet 
have not been demonstrated.


CONCLUSION OF LAW

Service connection for frostbite of the feet is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice regarding his service 
connection claims, in correspondence sent to the veteran in 
August 2003 and April 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In 
particular, the April 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

The only deficiency with regard to notice in this case is 
that it was received following the initial adjudication of 
the claim.  However, this timing deficiency was cured by 
readjudication of the claim in a March 2003 statement of the 
case (SOC) and December 2003 and January 2004 supplemental 
statements of the case (SSOCs).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of treatment records from the 
veteran's reserve service and VA and private medical records.  

The veteran's active duty service medical records are not 
associated with the claims folder.  Destruction of service 
medical records does not create a heightened benefit of the 
doubt, but only a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

The RO attempted to locate these records several times.  
Requests for all available service records were submitted to 
the National Personnel Records Center (NPRC) in August 2003, 
October 2003, and December 2003.  The NPRC responded that all 
available service medical records for the veteran had been 
mailed.  Additional requests were made of the veteran's 
reserve service unit, the 535th MP Co HHC Reserve Unit in 
Raleigh, North Carolina.  In August 2005 correspondence, the 
535th stated that when that unit was eliminated, service 
members were given their records.  The veteran's reserve 
service records have since been associated with the claims 
file.  In September 2005, the RO issued a formal finding on 
the unavailability of the veteran's service medical records.

VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The RO's 
efforts to obtain the records and requests to alternate 
sources satisfied VA's duty to assist the veteran in 
obtaining records.

The veteran was not afforded a VA examination in connection 
with his claim, and based on the evidence a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

While the veteran has reported in-service frostbite and 
current symptoms, he has not reported a continuity of 
symptomatology and there is no other competent evidence 
linking the current symptoms to the in-service frostbite.  
Hence, there is no evidence that any current disability may 
be related to the in-service frostbite.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Factual Background 

The only available service records are from the veteran's 
period of reserve service.  It should be noted that these 
records contain no mention of a prior frostbite injury or 
related residuals.  Reports from physical examinations 
conducted in March 1985, June 1989, June 1993, and January 
1999 all show the veteran's feet were found to be clinically 
normal.  In addition, on the Reports of Medical History which 
accompanied those examinations, the veteran repeatedly denied 
having any foot problems.  

Post-service medical evidence consists of VA and private 
treatment records which also fail to show evidence of 
treatment for residuals of a frostbite injury to the feet.  
The VA records are entirely negative for relevant treatment.  
The private treatment records, dated between April 1995 and 
April 2004, show no treatment of foot problems until August 
2003, at which time the veteran complained that his toes 
ached and his feet swelled.  The notes also reflect that the 
veteran reported a history of frostbite.  Observation of his 
feet resulted in pertinent diagnoses of diabetes mellitus 
with tinea pedis, and neuropathy.  

Additional notes reflect that the veteran complained of a 
tender toe in December 2003.  He was noted to have 
significantly thickened toenails.  No clinical assessment was 
provided, however, the notes show that the 'principles of 
management and complications regarding diabetic foot care' 
were reviewed.  Clinical notes of April 2004 reveal that the 
veteran was treated for an ingrown toenail.  No infection was 
present.  

In an August 2005 statement, the veteran wrote that he 
incurred a frostbite injury in November 1976, while stationed 
in Germany.  He indicated that he had been placed on foxhole 
duty between 30 to 40 days and his feet became frostbitten.  
He related that he was treated, and told that there was no 
cure for frostbite.  He reported that for the past ten years 
(i.e. from 1995) his feet had been numb in the winter and 
itched intensely during the summer months.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

Service treatment records are unavailable.  The only evidence 
of a frostbite injury of the feet during service is the 
veteran's own testimony.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms)).  

The veteran's statements provide satisfactory evidence of an 
injury in service.  The veteran's reports of symptoms since 
approximately 1995 and the outpatient treatment records 
provide evidence of current foot disabilities.

The missing element in this case, is evidence of link between 
current disabilities and the frostbite injury in service.   

A continuity of symptomatology has not been shown or 
reported.  The reports of several physical examinations 
during the veteran's reserve service (which began two years 
after leaving active duty) contain no mention of any 
observable foot symptomatology and the veteran denied having 
any foot problems.  

In the veteran's notice of disagreement and an August 2005 
written statement, he clearly indicated that his current foot 
problems had begun only 10 years prior, which would have been 
long after the in-service injury.  The first objective 
manifestations of a foot disorder were in 2003, 20 years 
after service; the absence of any clinical evidence for 
decades after service provides negative evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000). 

While the veteran currently has foot disorders, diagnosed as 
tinea pedis and neuropathy, there is no competent evidence or 
medical opinion linking these disorders to active duty 
service.  In fact, the current medical records show that the 
neuropathy is related to a diagnosis of diabetes mellitus, a 
nonservice-connected disorder.  The tinea pedis has not been 
related to military service, and the veteran is not competent 
to render an opinion that any current foot disability was 
caused by frostbite or any other disease or injury during 
military service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because there is no competent evidence linking a current 
disability to service, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of frostbite of the feet is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


